          Case 4:21-cv-00634-BRW Document 7 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MYRON ANDERSON,                                                                      PLAINTIFF
ADC #123288

v.                                  4:21CV00634-BRW-JTK

JAMES GIBSON, et al.                                                             DEFENDANTS

                                         JUDGMENT

       Consistent with the Order entered today, it is Considered, Ordered, and Adjudged that this

case is DISMISSED without prejudice.

       The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       IT IS SO ORDERED, this 2nd day of August, 2021.



                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE




                                                1
